Citation Nr: 1105183	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-23 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from September 
1982 to September 1991 and from February 1999 to October 2006.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2011, as support for his claim, the Veteran testified 
at a videoconference hearing at the RO before the undersigned 
Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are:  
obstructive sleep apnea, rated 50-percent disabling; generalized 
anxiety disorder, rated 30-percent disabling; low back strain 
with L5-S1 disc space narrowing, rated 10-percent disabling; 
left knee arthritis, rated 10-percent disabling; right knee 
arthritis with a medial cruciate ligament cyst, rated 10-percent 
disabling; right ear hearing loss, 
rated 0-percent disabling (i.e., noncompensable); and gastric 
ulcer with gastroesphogeal reflux disease (GERD), rated 0-percent 
disabling.

2.  Effectively since October 13, 2006, he has had a combined 
80 percent rating for these disabilities (when also considering 
the bilateral factor), with at least one, the obstructive sleep 
apnea, rated as at least 40-percent disabling.

3.  The evidence of record indicates the Veteran has not been 
employed since his separation from active duty in October 2006.  
However, there also is no indication he has attempted to obtain 
employment since October 2006.



4.  A June 2008 VA compensation examiner indicated the Veteran's 
service-connected disabilities concerning his right and left 
knees and low back preclude physical employment, but not 
sedentary employment; his sleep apnea and gastric ulcer with GERD 
do not impair either physical or sedentary employment; and his 
generalized anxiety disorder moderately impairs his occupational 
functioning.  

5.  Also of record are four letters from VA treating physicians, 
dated in December 2007, January 2008, and August and September 
2009, opining that the Veteran's mental condition precludes him 
from seeking, obtaining and maintaining gainful employment. 

6.  A November 2006 Social Security Administration (SSA) 
determination informed the Veteran he was disabled but could not 
receive compensation until he was disabled for five months.  

7.  Thereafter, he was denied SSA disability as a result of a 
September 2007 examination determining that, while he could no 
longer perform his prior job as a machinist as he had described 
it, he "does have the ability to perform the job as most other 
workers describe it."  Consequently, the SSA examiner determined 
the Veteran's disabilities (sleep apnea, stomach problems, 
arthritis of the right and left knees, right ear hearing loss, 
anxiety, and additional disabilities) were not severe enough to 
preclude him from working.

8.  So, on the whole, the most probative (meaning competent and 
credible) evidence indicates his service-connected disabilities 
are not so severe as to preclude him from obtaining and 
maintaining all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful. Id., at 1705-06.  The Supreme Court stated 
that it had "warned against courts' determining whether an error 
is harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, based 
upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 


case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), that for an increased-compensation claim (so 
including a claim for a TDIU), 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.



It since has been held that after a notice error, such as failing 
to inform the Veteran to submit evidence demonstrating the effect 
that a worsening of his disability has on employment, is found in 
an increased rating claim, his burden to demonstrate prejudice at 
the Court (CAVC) level does not shift to VA unless notice is not 
provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 
2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 
C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2007.  This 
letter informed him of the disability rating and effective date 
elements of his claim prior to the initial adjudication of the 
claim in December 2007, the preferred sequence.  See 
Dingess/Hartman, supra;  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The letter also apprised him of the type 
of evidence and information needed to substantiate this claim and 
indicated his and VA's respective responsibilities in obtaining 
this supporting evidence.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), SSA records, and VA treatment 
records.  Also of record is the transcript of his recent January 
2011 videoconference hearing.  In addition, the RO arranged for 
two VA compensation examinations - initially in January 2007 and 
again in June 2008, specifically for an opinion concerning 
whether he is unemployable (i.e., incapable of obtaining and 
maintaining substantially gainful employment) on account of his 
service-connected disabilities.  As the Court indicated in 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not 
reject a claim for a TDIU without producing evidence, as 
distinguished from mere conjecture, showing the Veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 
331-32 (1991).  Consequently, the Board finds that VA has 
provided all assistance required by the VCAA and that appellate 
review may proceed without prejudicing the Veteran.  

II.  Whether a TDIU is Warranted

The Veteran claims that his service-connected disabilities - 
especially his obstructive sleep apnea and generalized anxiety 
disorder - are so severe that he is unable to obtain or maintain 
substantially gainful employment and, therefore, entitled to a 
TDIU.  

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis of 
individual unemployability, that is, when the disabled person is, 
in the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is only 
one service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected disabilities, 
at least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined rating 
to 70 percent or more.  Id.  Individual unemployability must be 
determined without regard to any non-service connected 
disabilities or the Veteran's advancing age.  38 C.F.R. §§ 
3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet these threshold minimum percentage 
standards set forth in 38 C.F.R. § 4.16(a), he still may be 
entitled to a TDIU on an extra-schedular basis, provided he is 
unable to secure or follow a substantially gainful occupation by 
reason of his service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 
4 Vet. App. 225 (1993).  Thus, the Board must assess whether 
there are circumstances in the Veteran's case, apart from any 
non-service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Van Hoose, 
supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).



In this particular case at hand, the Veteran's service-connected 
disabilities are:  obstructive sleep apnea, rated 50-percent 
disabling; generalized anxiety disorder, rated 30-percent 
disabling; low back strain with L5-S1 disc space narrowing, 
rated 10-percent disabling; left knee arthritis, rated 10-percent 
disabling; right knee arthritis with a medial cruciate ligament 
cyst, rated 10-percent disabling; right ear hearing loss, rated 
0-percent disabling (i.e., noncompensable); and gastric ulcer 
with GERD, rated 0-percent disabling.  Effectively since 
October 13, 2006, when also considering the bilateral factor, he 
has had a combined rating of 80 percent.  38 C.F.R. § 4.25.  
Additionally, since his obstructive sleep apnea is rated at 50 
percent, he meets the threshold minimum requirements of 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU - that is, without having 
to resort to the extra-schedular provisions of § 4.16(b).  

In determining whether a Veteran is unemployable on account of 
his service-connected disabilities, consideration may be given to 
his level of education, special training, and previous work 
experience, but not to his age or impairment caused by any 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19.

A Veteran may be considered as unemployable upon termination of 
employment that was provided on account of disability, or in 
which special consideration or accommodation was given on account 
of the same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  That is 
to say, "marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment."  
And in this context, the Court noted the following standard 
announced by the United States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Moreover, the degree of impairment in 
occupational functioning that is generally deemed indicative of 
unemployability consists of a showing that the Veteran is indeed 
"[in]capable of performing the physical and mental acts required 
by employment," and is not based solely on whether the Veteran is 
unemployed or has difficulty obtaining employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Rather, the record must 
demonstrate some factor that takes his situation outside the norm 
since the VA Rating Schedule already is designed to take into 
consideration impairment that renders it difficult to obtain and 
keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  This is especially true when the 
Veteran has what is considered a rating in the higher range of 
the rating spectrum.

Here, overall, the evidence indicates the Veteran's service-
connected conditions, while certainly disabling, are not so 
severe as to preclude him from obtaining or maintaining all forms 
of substantially gainful employment.  

On his July 2007 TDIU application (VA Form 21-8940), the Veteran 
indicated he was last employed while in the military - keeping 
in mind that he had been discharged from service in October 2006.  
He also indicated he had lost 30 days a year due to his 
obstructive sleep apnea.  He further indicated that he had 
completed high school and three years of a behavioral sciences 
college degree before he quit.  Additionally, he was found to be 
disabled pursuant to SSA regulations in November 2006, so just 
one month following his discharge from service, but it is unclear 
which disabilities precipitated that determination.  In any 
event, however, SSA informed him that he was not entitled to 
receive compensation until April 2007 because he had to be 
disabled for five months in a row.  In September 2007, he had 
another SSA examination to determine the extent of his 
disabilities, including his sleep apnea, stomach problems, 
arthritis of the left and right knees, right ear hearing loss, 
anxiety, and additional disabilities.  But following that 
examination, it was determined he was not entitled to SSA 
disability because his disabilities were not severe enough to 
preclude him from working.  

The Veteran's VA medical records dated from January 2007 to 
January 2010 discuss the evaluation and treatment of his 
obstructive sleep apnea, generalized anxiety disorder, low back 
disorder, right knee arthritis, left knee arthritis, gastric 
ulcer with GERD, and right ear hearing loss, as well as other 
nonservice-connected disabilities.  

In support of the claim, a VA treating physician submitted a 
letter in December 2007 stating the Veteran is incapable of 
maintaining gainful employment due to his generalized anxiety 
disorder because it impairs his ability to function.  In January 
2008, another of the Veteran's VA treating physicians submitted a 
letter stating he is unemployable as a result of his mental 
health problems.  


Also of record is an August 2009 letter, also from a VA treating 
physician, indicating the Veteran's posttraumatic stress disorder 
(PTSD), a condition for which he is not service connected, caused 
him to drop out of school.  He reportedly cannot work because it 
interferes with his cognition and impulse control.  The August 
2009 letter also stated his lumbar strain precludes him from 
lifting more than 25 pounds and contributes to his irritability 
with daily pain.  Finally, a September 2009 letter from another 
VA treating physician also states the Veteran is unemployable due 
to the severity of his PTSD symptoms, but which is clarified 
includes his generalized anxiety disorder and physical problems.  
Nevertheless, these four different VA treating physicians all 
failed to provide any rationale or explanation for their opinions 
that the Veteran is unemployable.  

In January 2007, the Veteran had a VA compensation examination, 
which resulted in grants of service connection for the 
disabilities he claims entitles him to a TDIU.  The January 2007 
examiner did not render an opinion as to the effect of the 
Veteran's hearing loss, obstructive sleep apnea, gastric ulcer 
with GERD, arthritis of the left and right knees, and his low 
back strain may have on his ability to obtain and maintain 
substantially gainful employment, other than noting they do have 
an impact on his usual daily activities.  During a mental health 
examination conducted at the same time, the VA examiner 
determined the Veteran's generalized anxiety disorder caused 
moderate occupational impairment.  However, that January 2007 VA 
examiner neglected to provide opinions concerning any of the 
other disabilities in terms of whether they render the Veteran 
incapable of obtaining and maintaining substantially gainful 
employment.

So to address this determinative issue, the Veteran had another 
VA compensation examination in June 2008.  The June 2008 examiner 
reviewed the evidence in this case for the pertinent history 
concerning the Veteran's physical and mental health and evaluated 
him personally.  Concerning the arthritis in the right and left 
knees and the low back strain, the examiner determined the 
Veteran's condition "precludes physical employment; it would not 
preclude sedentary employment."  


Concerning the Veteran's obstructive sleep apnea and gastric 
disabilities, the examiner determined the Veteran was not 
precluded from either physical or sedentary employment and that 
there are no effects of these disabilities on his daily 
activities.  Finally, the examiner also conducted a mental health 
examination to determine the effect of the generalized anxiety 
disorder on the Veteran's daily life.  The examiner determined 
the Veteran's generalized anxiety disorder causes moderate 
impairment from an occupational and social standpoint.  

So while it is true, according to the June 2008 VA examiner, who 
is qualified to make this important determination, that the 
Veteran cannot work at just any job (namely, any requiring 
physical-type labor) due to some of his service-connected 
disabilities, all forms of substantially gainful employment are 
not precluded, such as a sedentary-type job.  As previously noted 
on his TDIU application, VA Form 21-8940, he completed three out 
of four years of a behavioral sciences degree.  Also, he worked 
primarily as a human resources specialist in the military, 
according to his DD Form 214, so presumably he has education and 
training that would permit him to re-enter the workforce in such 
a capacity, which would also be more commensurate with the 
severity of his service-connected disabilities, prior training 
and work experience.  As the Court has stated, the record must 
reflect some factor that takes a particular case outside the norm 
in order for a claim for individual unemployability benefits to 
prevail.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The mere fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  Id.  The question is whether 
he is capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  And in this 
particular instance, the VA examiner has indicated the Veteran is 
not precluded or restricted from all forms of employment that may 
be considered substantially gainful.

Additionally, the Board notes that the November 2006 
determination by the SSA that the Veteran is totally disabled is 
not tantamount to concluding that his 
service-connected disabilities preclude him from working.  As 
noted above, following a September 2007 SSA examination, it was 
determined that his disabilities of sleep apnea, stomach issues, 
arthritis of the right and left knees, right ear hearing loss, 
anxiety, and additional disabilities were not severe enough to 
warrant a finding that he is disabled according to the SSA's 
regulations.  So even this other Federal Agency ultimately has 
agreed that he is not totally disabled, including from an 
employability standpoint.  And, in any event, this SSA finding, 
while certainly relevant and probative evidence to be considered, 
is not altogether dispositive of his claim for a TDIU with VA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating 
the SSA's favorable determination, while probative evidence to be 
considered in the claim with VA, is not dispositive or altogether 
binding on VA since the agencies have different disability 
determination requirements).  Moreover, it is unclear which 
disabilities the SSA initially based their favorable 
determination in November 2006 - in terms of whether they were 
service-connected disabilities or otherwise.  But the September 
2007 examination clearly includes most of the Veteran's service-
connected disabilities, and there is a specific finding that 
these disabilities do not preclude his ability to work.  

Therefore, the Board cannot grant this TDIU claim because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 
5107; 38 C.F.R. § 4.3.  There is simply insufficient evidence for 
concluding the Veteran is incapable of obtaining and maintaining 
substantially gainful employment as a result of his service-
connected disabilities.  See Fluharty v. Derwinski, 2 Vet. App. 
409, 412-13 (1992); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).


ORDER

The claim for a TDIU is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


